His Honor, JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
The main demand herein is not disputed. The reconventional demand is for freight paid upon a carload of iron pipe shipped by defendants which plaintiff is said to have rejected without just cause.
Admittedly sold for the purpose of drilling a well, the pipe was to be ‘ ‘ good second hand pipe, with good threads and couplings. ”
The evidence taken on behalf of plaintiff is direct and overwhelming that the pipe was not of uniform size, not properly threaded, partly rust eaten, and wholly unfit for drilling a well; that defendant was notified at once of the rejection and asked to verify conditions by an immediate inspection, but declined to do so and ordered the shipment returned whence it came.
And the fact is that not a witness on behalf of defendant seriously undertakes to assert the contrary, except a Mr. Blieden, the manager of the concern, from whom defendant 'obtained the pipe, whose testimony, however, we are *261not prepared to accept .above that of all tbe other witnesses.
Opinion and decree, May 17th, 1915.
The trial Judge found for the plaintiff, and his finding seems to us correct.